     Case 2:19-cr-00067 Document 75 Filed 11/10/20 Page 1 of 4 PageID #: 297




                       UNITED STATES DISTRICT COURT
                    SOUTHERN DISTRICT OF WEST VIRGINIA
                               AT CHARLESTON



UNITED STATES OF AMERICA


v.                                    CRIMINAL ACTION NO. 2:19-00067


TRISTAN MONROE BALDWIN



           SUPERVISED RELEASE REVOCATION AND JUDGMENT ORDER
                     MEMORANDUM OPINION AND ORDER



             On November 5, 2020, the United States of America

appeared by M. Ryan Blackwell, Assistant United States Attorney,

and the defendant, Tristan Monroe Baldwin, appeared in person

and by his counsel, Andrew J. Katz, for a hearing on the

petition seeking revocation of supervised release submitted by

United States Probation Officer Mark Ruscello.             The defendant

commenced a three-year (3) term of supervised release in this

action on July 10, 2020, as more fully set forth in the Judgment

Order entered by the court on October 10, 2019.
   Case 2:19-cr-00067 Document 75 Filed 11/10/20 Page 2 of 4 PageID #: 298



           The court heard the admissions and objection of the

defendant, the testimony of the Government’s witness, and the

representations and arguments of counsel.


           For reasons noted on the record of this proceeding,

which are ORDERED incorporated herein by reference, the court

found by a preponderance of the evidence that the defendant has

violated the conditions of supervised release in the following

respect:   (1) the defendant, who was to complete a nine (9)

month to twelve (12) month residential substance abuse treatment

program at Recovery U, started the program on July 17, 2020, and

left the program on August 17, 2020, without permission from his

probation officer or the court to leave the program, as set

forth in the petition on supervised release, and by the court’s

findings on the record of the hearing.



           And the court finding, as more fully set forth on the

record of the hearing, that the violation warrants revocation of

supervised release and, further, that it would unduly depreciate

the seriousness of the violations if supervised release were not

revoked, it is ORDERED that the supervised release previously

imposed upon the defendant in this action be, and it hereby is,

revoked.


                                      2
   Case 2:19-cr-00067 Document 75 Filed 11/10/20 Page 3 of 4 PageID #: 299




           And the court having complied with the requirements of

Rule 32.1(b)(2) and (c)(1) of the Federal Rules of Criminal

Procedure, and finding, after considering the factors set forth

in 18 U.S.C. § 3583(e), that the defendant should be confined to

the extent set forth below, it is accordingly ORDERED that the

defendant be, and he hereby is, committed to the custody of the

United States Bureau of Prisons for imprisonment for a period of

four (4) MONTHS, and a term of supervised release of thirty (30)

months, upon the same terms and conditions as heretofore, except

that the special condition is that the defendant shall

participate in and successfully complete a residential substance

abuse treatment program of a duration of at least six (6) months

and as long as twelve (12) months, as directed by the probation

officer.   The defendant shall arrange that he be transported

directly from the place of incarceration to the substance abuse

treatment facility.


           The defendant was remanded to the custody of the

United States Marshal.




                                      3
   Case 2:19-cr-00067 Document 75 Filed 11/10/20 Page 4 of 4 PageID #: 300



           The Clerk is directed to forward copies of this

written opinion and order to the defendant, all counsel of

record, the United States Probation Department, and the United

States Marshal.


                             DATED:       November 10, 2020




                                      4
